CARLTON, J.,
concurring in result only:
¶ 42. I concur with the result reached by the majority to affirm the judgment of the esteemed chancellor based on the specific facts of this case. However, I submit that there will be custody disputes involving illegitimate children in which the standard for an initial custody determination would be inappropriate. I recognize that *586historical precedent5 recognizes that the father of an illegitimate child stands on equal footing with the mother if he has acknowledged the child, and I will faithfully apply this precedent from our high court. I nonetheless respectfully submit that guidance from the Mississippi Supreme Court would aid in understanding what acts sufficiently establish acknowledgment to enable a father to stand upon equal footing with a biological mother in a custody dispute.

. Mississippi Code Annotated section 93-9-47 (Rev.2004) recognizes the mother's natural guardianship of her child born out of wedlock, and Mississippi case law historically presumed that the mother of illegitimate children possessed natural custody of the children upon birth. See Illinois Cent. R. Co. v. Sanders, 104 Miss. 257, 61 So. 309, 310 (1913); Smith v. Watson, 425 So.2d 1030, 1033 (Miss. 1983).